Citation Nr: 1043182	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The Veteran was afforded a Board hearing, held by the 
undersigned, in September 2010.  A copy of the hearing transcript 
has been associated with the record.


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness, as well as purulent discharge, after repeated 
surgeries.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 65143 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
pertaining to his claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in September 2005, 
issued prior to the initial adjudication of his claim, informed 
the Veteran of the information necessary to substantiate his 
claims.  He was also informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  An additional letter, dated March 2006, 
informed the Veteran of the information necessary to establish an 
effective date or disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  In this case, a letter 
dated November 2008 met these criteria.  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
During the Veteran's Board hearing, he testified that his current 
treatment was not provided by VA, and that the private records 
contained within his claims file were up to date.  See 
Transcript, p. 5. However, the Veteran also stated that he was 
going to provide a statement from Dr. C., his treating physician, 
as well as a listing of times he had to take off from work due to 
sinus problems, and pictures of his nasal discharge.  The record 
was held open for 30 days from the date of the hearing to add 
such evidence to the record.  It does not appear that such 
records were added to the claims file; however, in lieu of a 
remand for such records, the Board notes that Dr. C.'s treatment 
records are of record and have been reviewed; that the Veteran 
provided competent and credible testimony regarding his leave 
usage at work; and that he has provided credible testimony 
regarding the nature of the sinus discharge he experiences.  
Further, the Board in this decision has granted the maximum 
schedular evaluation available under the applicable diagnostic 
code.  Thus, the Board finds that there is no prejudice to the 
Veteran to proceed with a decision on the merits in this case.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the current severity of his service-
connected sinusitis in February 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA 
examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2010).  The VA examination report is thorough and consistent 
with applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant a staged 
rating from May 31, 2005.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

The Veteran's service-connected sinusitis has been evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2010).  Under the General Rating Formula for sinusitis, a 10 
percent evaluation is assigned with evidence of one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.   A 30 
percent rating evaluation is assigned with evidence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is evaluation is assigned with 
evidence of radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  Per the Note to this Diagnostic Code, 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2010).

The Veteran submitted private medical records which reflect 
frequent office visits for recurrent/chronic sinusitis from 2001 
through 2009.  The most salient of these reports, to include 
those reports which detail surgical procedures related to the 
Veteran's claim, are discussed below.  Although some procedures 
occurred prior to the current appellate period, the Board notes 
that the pertinent rating criteria necessitates the discussion of 
"repeated surgeries," and the evidence noted prior to the 
appellate period is analyzed accordingly.

A private report, dated December 28, 2001, noted that the Veteran 
underwent a sphenoidotomy, with biopsy, on December 17, 2001.  At 
the time of surgery, a very thick, bony mass was noted in the 
sphenoid.  An osteotome was used to chip out fragments.  A biopsy 
revealed fibrous dysplasia.

An operative report, dated March 18, 2003, noted that the Veteran 
underwent a septoplasty, as well as an endoscopic opening of the 
right concha bullosa, in order to alleviate a chronic nasal 
obstruction.

A report dated January 5, 2004, noted that fibrous dysplasia had 
progressed slightly, which was common for the disease process.  
The Veteran denied headaches at that time.  A concha bullosa, 
involving the right middle turbinate along with bilateral 
inferior turbinate hypertrophy was noted, as well as a left 
septal deviation.  The Veteran was diagnosed with chronic 
rhinitis, turbinate hypertrophy, septal deviation, nasal 
headache, and a fibrous dysplasia skull base.  At that time, the 
Veteran opted for chemical cautery versus surgical therapy (to 
include septoplasty, turbinoplasty, and an endoscopic opening of 
the concha bullosa involving the right middle turbinate).

A February 26, 2004, report noted that the Veteran underwent 
chemical cautery and, although the procedure did offer temporary 
improvement, he still complained of nasal congestion. 

On May 4, 2004, the Veteran underwent bilateral inferior 
turbinoplasty, so as to treat bilateral, enlarged, inferior 
turbinates.  

Following the Veteran's May 2005 claim for an increased rating 
for sinusitis, he was afforded a VA examination in November 2005.  
The examiner considered the Veteran a reliable historian.  At 
that time, the Veteran complained of thick discharge in the 
mornings, followed by a headache over the left eye if not fully 
removed.  A history of a sphenoid surgery was noted, with chronic 
sinus congestion.  The Veteran denied purulent discharge and 
dyspnea.  A surgical procedure to repair the Veteran's deviated 
septum was noted.  The Veteran was diagnosed with sinusitis, 
chronic, with intermittent headaches, status post sphenoid 
polypectomy, with a history of recurrent sinus infection.  See VA 
examination report, November 2005.

In August 2006, the Veteran presented with a recurrent sinus 
infection.  It was noted that the Veteran had been through two 
full courses of antibiotics, including Cipro and Augmentin.  At 
that time, his ears and throat were burning.  See Private report, 
August 26, 2006.

A private report, dated October 24, 2006, noted the Veteran's 
history of fibrous dysplasia involving the sphenoid sinus region 
on the left.  A computed tomography (CT) scan demonstrated normal 
development of the frontal, ethmoid, and maxillary sinuses.  
Complete replacement of the left sphenoid sinus was noted.  There 
was no encroachment on either optic canal, and there was little 
if any change to prior scans.  A concha bullosa was noted, 
involving the right middle turbinate.

The Veteran was afforded an RO hearing in November 2006.  He 
testified that he had multiple surgeries as a result of his 
sinusitis.  He further stated that he had a purulent discharge, 
which he had to drain a minimum of once per day.  Other reported 
symptoms included headaches, constant pain, and discomfort.  See 
RO transcript, pp. 1-2.

In October 2008, the Veteran reported for a sinus check-up.  At 
that time, endoscopic examination demonstrated that the nasal 
septum was midline in orientation and both nasal passages 
appeared patent.  There was no sign of infection.  The inferior 
turbinates were not enlarged, and examination of the osteal 
meatal regions demonstrated patent surgical openings into the 
sinus cavities.  There was no sign of polyp formation, scarring, 
or synechia formation.  Examination of the nasopharyngeal region 
demonstrated no evidence of abnormality.  See Private report, 
October 8, 2008.

The Veteran was afforded an additional VA examination in February 
2009.  Again, the examiner noted that the Veteran was a reliable 
historian.  A history of a recurrent sinus infection was noted, 
status post sphenoid polypectomy, resolved without demonstrable 
sequelae.  He reported purulent discharge when infection was 
present, and daily discharge each morning.  The Veteran reported 
antibiotic treatment 3-4 times per year, and headaches if the 
mucus plug was not removed in the morning.  It was noted that the 
Veteran missed one day of work every two weeks due to his 
disability.  Chronic rhinitis/sinusitis was diagnosed.  See VA 
examination report, February 2009.

A private report from April 2009 noted continued complaints of 
sinus congestion.  

During the Veteran's Board hearing in September 2010, he 
testified that he called in sick to work 23 times in 
approximately one year prior.  Each one of these incidents was 
due to sinus-related issues.  He noted continued symptomatology 
including the clearing, up to four times per day, of a mucus 
plug, headaches (moderate to severe), sinus infections, sore 
throat, and ear pain.  See Transcript, p. 3. The Veteran noted 
that he had two sinus surgeries in which he was completely 
anesthetized, and another procedure involving local anesthesia.  
He also reported that he had been taking antibiotics to combat a 
sinus infection for the previous several months.  See Transcript, 
p. 4.

In this regard, the Veteran is credible to report on factual 
matters of which he has first-hand knowledge, e.g., experiencing 
symptoms such as purulent discharge, headaches, sinus pain, sinus 
infections, and the taking of antibiotics.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

As noted above, the Veteran was assigned a 10 percent evaluation 
under Diagnostic Code 6514 for sinusitis, indicative of 
headaches, pain, and purulent discharge or crusting.  See 38 
C.F.R. § 4.97, Diagnostic Code 6514 (2010).  The Veteran has been 
diagnosed with recurrent sinusitis or chronic sinusitis on 
several occasions.  Private treatment records have demonstrated 
that the Veteran has been seen repeatedly for recurrent sinusitis 
with symptoms such as headaches, sinus pain and pressure, 
congestion, and infection.  With regard to the last point, the 
Veteran's sinusitis has required extensive antibiotic treatment.

The Board finds that the Veteran clearly meets the criteria for a 
higher 30 percent evaluation for sinusitis, as he has 
demonstrated symptoms of chronic sinusitis manifested by more 
than six non-incapacitating episodes per year.  See Transcript, 
p. 2.  Further, the record establishes that the Veteran underwent 
repeated surgeries for sinusitis.  Here, procedures were 
performed in December 2001, March 2004, and May 2004.  Further, 
the Veteran underwent a cautery procedure in February 2004.  
Purulent discharge has been noted on several occasions as well, 
often coinciding with recurrent sinus infection.  The Board notes 
further, that the Veteran is competent to report the nature and 
frequency of his symptoms and his reports are credible as they 
are consistent with symptoms noted during periodic examinations.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Although the record is devoid of evidence of radical 
sinus surgery with chronic osteomyelitis, the record does 
demonstrate symptoms that more nearly approximate near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, as well as purulent discharge, after repeated 
surgeries.  As such, an evaluation of 50 percent for the 
Veteran's service-connected sinusitis is warranted in this case.  
See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2010); 38 C.F.R. 
§ 4.7.

The Board lastly has considered whether the claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
may be approved, provided the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's sinus disorder with 
the established criteria found in the rating schedule for this 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disabilities on appeal are inadequate (which 
they manifestly are not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  Although several surgical procedures have 
occurred, as contemplated by a 50 percent disability rating, the 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Further, although the 
Veteran testified that he missed 23 work days over the prior year 
(see Transcript, p. 2), he did not testify that his disability 
affected the execution of his occupational duties when flare-ups 
were not reported.  Despite the fact that he had missed some time 
from work, there is no indication that the Veteran's disability 
causes impairment with employment over and above that which is 
already contemplated in the assigned schedular ratings, including 
the regulation of activities.  Thus, the Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Therefore, although the Board is not referring the Veteran's 
claim for an extra-schedular evaluation, following a thorough 
review of all available evidence, the Board concludes that the 
Veteran's disability meets the criteria for the maximum schedular 
evaluation of 50 percent for his service connected sinusitis.




ORDER

Entitlement to an evaluation of 50 percent, but no higher, for 
chronic sinusitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


